979 F.2d 215
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.B-LINE SYSTEMS, INC., Plaintiff/Appellantv.Dennis E. MARTIN, Defendant/Appellee.
Appeal No. 92-1215.
United States Court of Appeals, Federal Circuit.
July 13, 1992.

Michael Kovac, William J. Bruns, J. Joseph Muller, Polster, Lieder, Woodruff & Lucchesi, St. Louis, Mo. 63141, for appellee.
John K. Roedel, Jr., Michael E. Godar, G. Harley Blosser, Senniger, Powers, Leavitt & Roedel, St. Louis, Mo., for appellant.
S.D. Ill.
REMANDED.
ORDER REMANDING CAUSE
RICH, Circuit Judge.


1
The Court having considered the appellant's Unopposed Motion and in view of the Settlement Agreement between the parties to this appeal;

HEREBY ORDERS THAT:

2
This cause be remanded to the district court for the Southern District of Illinois so that the district court's order of February 7, 1992 dismissing appellant's action for declaratory relief can be modified consistent with the Settlement Agreement between the parties, each party to bear his or its own costs.